                            Case 2:19-cv-01646-RFB-NJK Document 30 Filed 08/04/20 Page 1 of 2




                     1 LUCIAN J. GRECO, JR., ESQ.
                            Nevada State Bar No. 10600
                     2 JARED G. CHRISTENSEN, ESQ.
                            Nevada State Bar No. 11538
                     3      DELEELA M. WEINERMAN, ESQ.
                            Nevada State Bar No. 13985
                     4      BREMER WHYTE BROWN & O’MEARA LLP
                             1160 N. TOWN CENTER DRIVE
                     5      SUITE 250
                            LAS VEGAS, NV 89144
                     6      TELEPHONE: (702) 258-6665
                            FACSIMILE: (702) 258-6662
                     7      lgreco@bremerwhyte.com
                            jchristensen@bremerwhyte.com
                     8      dweinerman@bremerwhyte.com
                    9 Attorneys for Defendant,
                      James River Insurance Company
                   10
                   11                                       UNITED STATES DISTRICT COURT
                   12                                           DISTRICT OF NEVADA
                   13
                            JUAN JOSE MARTINEZ, an individual,              Case No. 2:19-cv-01646-RFB-NJK
                   14
                                               Plaintiff,                   STIPULATION AND ORDER TO
                   15                                                       DISMISS WITH PREJUDICE
                                     vs.
                   16
                      JAMES RIVER INSURANCE
                   17 COMPANY, a Virginia Insurance
                      Company, and DOES I-X, unknown
                   18 persons,
                   19                          Defendants.
                  20
                  21                 IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff,
                  22 JUAN JOSE MARTINEZ, by and through his attorney of record, RYAN
                  23 ALEXANDER, ESQ. and Defendant, JAMES RIVER INSURANCE COMPANY, by
                  24 and through its attorneys of record, Lucian J. Greco, Esq., Jared G. Christensen, Esq.,
                  25 and Deleela M. Weinerman, Esq. of Bremer Whyte Brown & O’Meara, LLP, that all
                  26 ///
                  27 ///
                  28 ///
BREMER WHYTE BROWN &
      O'MEARA LLP
1160 N. Town Center Drive
         Suite 250
  Las Vegas, NV 89144
      (702) 258-6665
                            1156.963 4851-6839-4691.2
                            Case 2:19-cv-01646-RFB-NJK Document 30 Filed 08/04/20 Page 2 of 2




                     1 of Plaintiff’s claims against JAMES RIVER INSURANCE COMPANY be dismissed,
                     2 with prejudice, the parties to each bear their own fees and costs.
                     3 Dated this               day of July, 2020.           Dated this day of July 2020.
                     4 BREMER WHYTE BROWN                                    RYAN ALEXANDER, CHTD
                       & O’MEARA, LLP
                     5
                     6
                            Lucian J. Greco, Jr, Esq.                        Ryan Alexander, Esq.
                     7
                            Nevada State Bar No. 10600                       Nevada Bar No. 10845
                     8      Jaffed G. Christensen, Esq.                      Attorney for Plaintiff,
                            Nevada State Bar No. 11538                       Juan Jose Martinez
                     9
                            Deleela M. Weinerman
                   10       Nevada State Bar No. 13985
                            Attorneys for Defendant,
                   11
                            James River Insurance Company
                   12
                   13                                                 ORDER
                   14                                            IT IS SO ORDERED:
                   15
                                                                       ________________________________
                   16 Dated:
                                                                       RICHARD F. BOULWARE, II
                   17                                                  UNITED STATES DISTRICT JUDGE
                                                                      UNITED STATES DISTRICT JUDGE
                   18                                                  DATED this 4th day of August, 2020.
                   19
                               The STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
                  20
                            in 2:19-cv-01646-RFB-NJK was submitted by:
                  21
                  22 BREMER WHYTE BROWN & O’MEARA LLP
                  23
                  24        J. Greco, Jr, Esq.
                     Nevada State Bar No. 10600
                  25 Jdred G. Christensen, Esq.
                       evada State Bar No. 11538
                  26 Deleela M. Ivey Weinerman, Esq.
                     Nevada State Bar No. 13985
                  27 Attorneys for Defendant,
                     James River Insurance Company
                  28
BREMER WHYTE BROWN &
      O'MEARA LLP
1160 N. Town Center Drive
                                                                         2
         Suite 250
  Las Vegas, NV 89144
      (702) 258-6665
                            1156.963 4851-6839-4691.2
